Case 2:17-cr-00034-LGW-BWC Document 367 Filed 12/16/20 Page 1 of 4


                                                                          FILED
                                                               John E. Triplett, Acting Clerk
                                                                United States District Court

                                                           By CAsbell at 10:25 am, Dec 16, 2020
Case 2:17-cr-00034-LGW-BWC Document 367 Filed 12/16/20 Page 2 of 4
Case 2:17-cr-00034-LGW-BWC Document 367 Filed 12/16/20 Page 3 of 4
Case 2:17-cr-00034-LGW-BWC Document 367 Filed 12/16/20 Page 4 of 4
